 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                       No. 2:17-cv-1884 TLN DB P
12                       Plaintiff,
13            v.                                            ORDER
14    ROMERO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges defendants at California State Prison-Solano (“CSP-Solano”) subjected

19   him to excessive force and were deliberately indifferent to his medical needs in violation of the

20   Eighth Amendment. On March 19, 2019, the court issued a Discovery and Scheduling Order.

21   (ECF No. 50.) On March 29, plaintiff filed a document entitled “Request for Court to Certify

22   Subpoenas for Service by U.S. Marshalls.” Plaintiff attaches three subpoenas – two directed to

23   the Litigation Coordinator at CSP-Solano and one directed to the defendants. (ECF No. 53.) For

24   several reasons, plaintiff’s request will be denied.

25          First, plaintiff is advised that because he is not proceeding in forma pauperis, he is not

26   entitled to service of subpoenas by the U.S. Marshal. Second, plaintiff’s first two subpoenas seek

27   information and/or documents regarding defendants. Subpoenas are not necessary to gather this

28   information. Plaintiff should seek this discovery from defendants through the discovery rules
                                                        1
 1   found in the Federal Rules of Civil Procedure. Finally, in his third subpoena, plaintiff appears to

 2   be seeking a transfer to CSP-Solano to inspect the A-Yard at Building 1. That request is far

 3   beyond the scope of discovery.

 4            Plaintiff is informed that court permission is not necessary for discovery requests and that

 5   neither discovery requests served on an opposing party nor that party’s responses should be filed

 6   until such time as a party becomes dissatisfied with a response and seeks relief from the court

 7   pursuant to the Federal Rules of Civil Procedure. Discovery requests between the parties shall

 8   not be filed with the court unless, and until, they are at issue.

 9            Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 29, 2019 Request for

10   Court to Certify Subpoenas (ECF No. 53) is denied.

11   DATED: April 11, 2019

12

13
                                                     /s/ DEBORAH BARNES
14                                                   UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23
     DLB:9
24   DB/prisoner-civil rights/will1884.subp

25

26
27

28
                                                         2
